McEWEN, Judge,
concurring:
The author of the majority view has, as usual, provided a careful analysis and so insightful an expression of view that I am hesitant to differ in the least. I am, nonetheless, compelled to state that, while I am satisfied to remand the case for a new trial, I do not agree that the unfounded objection by the prosecutor during the jury argument of defense counsel, as well as the ruling thereon, compose such error that appellant is entitled to a new trial. The assertion expressed by the prosecutor in the objection, and ruling thereon, reflect but a difference in the recollection of the evidence, a constant characteristic of the trial forum. It was, in short, a disagreement about the facts which, of course, the jury was, pursuant to its assigned role, required to resolve.
However, the instruction of the court that the prior statement of witness Getz was relevant only to the credibility and weight of the testimony of Mr. Getz, and not of substantive probative value, fell short of the Brady mandate that prior inconsistent statements of a non-party witness may be used as substantive evidence under the circumstances already noted by the majority. Commonwealth v. Brady, 510 Pa. 123, 507 A.2d 66 (1986). The trial judge is not to be faulted, of course, since it has not heretofore been established with certainty that the accused, as well as the prosecution, is entitled to the benefit of Brady. In any *100event, the jury could not, under the instruction presented, have been aware of the quite meaningful value to the cause of appellant of the inconsistent testimony. Since, without the testimony of the witness Getz, the evidence of the participation and guilt of appellant is not so overwhelming as to render the misinstruction harmless beyond a reasonable doubt, appellant is entitled to a new trial. See: Commonwealth v. Story, 476 Pa. 391, 383 A.2d 155 (1978).